Title: Thomas Jefferson to Henry M. Brackenridge, 16 March 1814
From: Jefferson, Thomas
To: Brackenridge, Henry Marie


          Monticello Mar. 16. 14.
          Th: Jefferson presents his thanks to mr Brackenridge for the copy of his much esteemed ‘Views of Louisiana’ which he has been so kind as to send him. in
			 doing this he does but render his portion of the
			 general gratitude due for the this contri valuable contribution towards the knolege of a great country which nature has destined to become the most interesting portion of the Western world. he salutes mr Brackenridge with great
			 respect and esteem.
         